       Case 1:19-cv-10837-JGK-GWG Document 54 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BONNIE VERBURG,                                                :

                                                             :     ORDER
                          Plaintiff,                               19 Civ. 10837 (JGK) (GWG)
                                                             :
        -v.-

                                                             :
SCHOLASTIC INC., et al.,
                                                             :

                           Defendants.                         :
---------------------------------------------------------------X

GABRIEL W. GORENSTEIN, United States Magistrate Judge

       The Court has reviewed plaintiff’s letter (Docket # 52) and defendants’ response (Docket
# 53). The Court orders as follows:

        1) The ESI documents shall be produced on January 15, 2021. The non-ESI documents
shall be produced by February 5, 2021. These deadlines may be altered by written agreement of
the parties and without Court Order. If agreement cannot be reached and defendants have good
cause for extending the deadline, they may make an application to extend the deadline compliant
with paragraph 2.A. of the Court’s Individual Practices, provided that defendants also file an
affidavit from an individual with personal knowledge explaining all efforts that were made to
comply with the deadline.

        2) The defendants fail to address the effect of Mr. Warshaw’s statement that defendants
were authorized to accept service of a subpoena on behalf of nonparty Dav Pilkey. The fact that
Mr. Pilkey may be outside the country, represented by new counsel, or unavailable on certain
dates does not affect the potential consequence of this representation. If Mr. Pilkey is unwilling
to agree that Mr. Warshaw (or another attorney) can accept service of a supboena, the plaintiff
has leave to seek an order directing that service of a subpoena on Mr. Warshaw is proper service
on Mr. Pilkey under Fed. R. Civ. P. 45(b)(3)1 (incorporating 28 U.S.C. § 1783(b)) pursuant to
Fed. R. Civ. P. 4(f)(3). See generally Elsevier, Inc. v. Siew Yee Chew, 287 F. Supp. 3d 374,
377-78 (S.D.N.Y. 2018). This would only address the issue of service, however, not the timing
of the deposition, which should be arranged between plaintiff’s counsel and Mr. Pilkey’s new
counsel. The Court hopes the parties will resolve this issue. If, however, it is necessary to make
an application for alternative service under Fed. R. Civ. P. 4(f)(3), the Court’s pre-motion
conference requirement is waived and the application may be made by letter.


        1
          The Court assumes that Mr. Pilkey is a “United States national or resident” under Fed.
R. Civ. P. 45(b)(3).
      Case 1:19-cv-10837-JGK-GWG Document 54 Filed 01/15/21 Page 2 of 2




       3) Finally, the Court orders the following schedule:

A. Fact discovery, including depositions, shall be completed by March 1, 2021.

B. Initial expert reports, if any, are due on April 2, 2021, rebuttal expert reports are due on April
23, 2021, and expert discovery shall be completed by June 1, 2021.

C. Any request to Judge Koeltl for permission to make a summary judgment motion shall be
filed by June 8, 2021.

D. If no request for permission to make a summary judgment motion is filed by June 8, 2021,
the Joint Pre-Trial Order will be due July 8, 2021. If such a request is made, the Joint Pre-Trial
Order will be due 30 days after the decision on the summary judgment motion.


       SO ORDERED.

Dated: January 15, 2021
       New York, New York




                                                  2
